FILED
                                                                         Apr 30 2018, 5:59 am

                                                                              CLERK
                                                                          Indiana Supreme Court
                                                                             Court of Appeals
                                                                               and Tax Court




      ATTORNEYS FOR APPELLANT                                     ATTORNEY FOR APPELLEES
      Brent E. Inabnit                                            Thomas M. Dogan
      Matthew R. Kaczmarek                                        Dogan and Dogan
      Nicholas J. Derda                                           Portage, Indiana
      Sopko, Nussbaum, Inabnit &
      Kaczmarek
      South Bend, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Northern Indiana Public Service                             April 30, 2018
      Company,                                                    Court of Appeals Case No.
      Appellant-Defendant,                                        91A04-1707-PL-1653
                                                                  Interlocutory Appeal from the
              v.                                                  White Superior Court
                                                                  The Honorable
      Aqua Environmental Container                                Robert B. Mrzlack, Judge
      Corp. and Joki Leasing, LLC,                                Trial Court Cause No.
      Appellees-Plaintiffs.                                       91D01-1008-PL-10




      Kirsch, Judge.


[1]   This interlocutory appeal arises out of a fire that occurred at Aqua

      Environmental Container Corp.’s (“Aqua”) warehouse facility in Wolcott,

      Indiana, which was owned by Joki Leasing, LLC (“Joki Leasing”). Aqua and

      Joki Leasing (together, “Aqua” or “Plaintiffs”) filed a complaint against

      Court of Appeals of Indiana | Opinion 91A04-1707-PL-1653 | April 30, 2018                   Page 1 of 28
      Indiana Public Service Company (“NIPSCO”), alleging that NIPSCO

      negligently supplied electrical power to the Wolcott area, including Aqua’s

      warehouse, resulting in severe power fluctuations that caused a fire in the area

      of the ceiling-mounted furnace of Aqua’s warehouse. NIPSCO denied all

      liability for the fire. During discovery, it was determined that Aqua preserved

      some, but not all, of the ceiling-mounted furnace equipment. NIPSCO filed a

      Motion for Default Judgment for Spoliation of Evidence, which the trial court

      denied. NIPSCO appeals and raises the following issue: whether the trial court

      abused its discretion when it denied NIPSCO’s motion on the basis that Aqua

      did not intentionally spoliate evidence.


[2]   We affirm and remand with instructions.


                                   Facts and Procedural History1
[3]   In March 2010, Aqua was in the business of swimming pool manufacturing,

      and it leased a warehouse facility (“the premises”) from Joki Leasing. Kirk

      Sullivan (“Sullivan”) is both the president of Aqua and the managing director of

      Joki Leasing.2 On the evening of March 28, 2010, a major fire occurred at the

      premises, in the ceiling area where the furnace was located, and the fire




      1
       We held oral argument on this appeal on March 29, 2018 in the Court of Appeals Courtroom in
      Indianapolis, Indiana. We commend counsel for both parties on the quality of their oral and written
      advocacy.
      2
       Kirk Sullivan is president or managing director of twelve or thirteen companies, all of which are involved in
      some aspect of the swimming pool industry. Appellant’s App. Vol. 3 at 127, 130. Aqua has operations in
      various locations, including Florida, Louisiana, Arizona, North Carolina, Washington, Canada, China, and
      Russia. Tr. Vol. 2 at 208.

      Court of Appeals of Indiana | Opinion 91A04-1707-PL-1653 | April 30, 2018                         Page 2 of 28
      destroyed about 12,000 square feet of finished warehouse, office, and factory

      space.3 The ceiling furnace assembly is the basis of NIPSCO’s spoliation claim.


[4]   At around 8:45 p.m. on the night in question, an Aqua sales representative,

      John Kantor (“Kantor”), was working in the factory showroom area, heard a

      bang sound, and saw in the ceiling area a glow that he suspected was fire, so he

      contacted Aqua’s property manager, Mike Storz (“Storz”), who lived in a

      residence located next to the warehouse. Storz called 911, and he and Kantor

      went back to the premises. Wolcott Volunteer Fire Department Chief Kenneth

      Burns (“Chief Burns”) was the first to respond to the fire, arriving about two

      minutes after he received the dispatch call. A number of local fire departments

      responded to the fire, and it did not get fully extinguished until after around

      2:00 a.m. Chief Burns called dispatch and requested they contact the Indiana

      State Fire Marshal to send a fire investigator to the scene to investigate the

      origin and cause of the fire. Appellant’s App. Vol. 3 at 159.


[5]   On his way to the fire, Chief Burns had noticed that the lights to the lumber

      yard and about five houses in town were “flickering.” Appellees’ App. Vol. 2 at

      35. He also noticed that the generator at the fire station had started up

      automatically, which generally occurs if the voltage drops below 200 volts

      (from the normal 220 volts) and occurs in order to prevent damage to an electric




      3
        Sullivan stated in his deposition that Aqua was not covered by property insurance. Appellant’s App. Vol. 2 at
      80-81; see also Appellant’s App. Vol. 3 at 3 (Plaintiffs’ Response to NIPSCO’s Motion for Default Judgment,
      stating that there was no property insurance on the facility).

      Court of Appeals of Indiana | Opinion 91A04-1707-PL-1653 | April 30, 2018                          Page 3 of 28
      motor. Id. at 28, 38-39. Chief Burns talked to Storz at the scene of the fire, and

      Storz told Chief Burns that the lights and television at his residence kept

      flickering and surging, going bright and dim, for forty-five minutes prior to the

      fire. Tr. Vol. 2 at 209.


[6]   In the morning on March 29, 2010, the day after the fire, Chief of Fire

      Investigations for the Indiana Department of Homeland Security Division of

      Fire and Building Safety, Robert Dean (“Fire Marshal Dean”), came to the

      premises in response to Chief Burns’s request for an investigator. Chief Burns

      also returned to the premises, and he told Fire Marshal Dean that he believed

      the fire started in the furnace area and may have been caused “by NIPSCO’s

      being low on power.” Appellant’s App. Vol. 3 at 161, 163-64. During his

      investigation, Fire Marshal Dean determined the area of a ceiling-mounted

      furnace was the area of origin and that the furnace was a possible cause of the

      fire. Tr. Vol. 2 at 27- 29. The furnace, including a firebox, blower box, and the

      A/C ductwork (together, “Furnace Assembly”) survived the fire. Fire Marshal

      Dean took the following picture of the entire Furnace Assembly on the day




      Court of Appeals of Indiana | Opinion 91A04-1707-PL-1653 | April 30, 2018   Page 4 of 28
      following the fire, March 29, 2010:




      Ex. Vol. 4 at 159; Appellant’s Br. at 9.


[7]   When he took the picture, Fire Marshal Dean was standing inside the building

      and under the furnace; because it was unsafe for Storz to accompany Fire

      Marshal Dean into the burned building, Storz was not with Fire Marshal Dean

      when he took the picture. At some point, while Storz and Fire Marshal Dean

      were standing approximately 30 feet outside of the building, Fire Marshal Dean

      pointed out the furnace to Storz – as they looked through a hole that had been

      made in the wall of the building during the process of fighting the fire – and Fire

      Marshal Dean told Storz, “This is a possible cause, you may want to save it for

      your insurance company or other entities.” Id. at 31, 222-26. Fire Marshal

      Dean’s March 29, 2010 report concluded that the fire was “accidental[,]” and

      “[t]he area of origin was in the ceiling of the north portion of the south building.

      The possibility of an area of internal failure or resistive heating in a ceiling-


      Court of Appeals of Indiana | Opinion 91A04-1707-PL-1653 | April 30, 2018   Page 5 of 28
      mounted furnace could not be ruled out as the ignition source of this event.”

      Appellant’s App. Vol. 3 at 53.


[8]   Sullivan, who was out of state at the time, delegated responsibility for handling

      the situation to his uncle, Phil Sullivan (“Phil”), and Storz. Aqua sought

      estimates to remove the burned part of the building, and within about a week,

      Phil hired Xtreme Contractors (“Xtreme”) for the project. Tr. Vol. 2 at 243.

      Phil and Storz worked with Terry Wilson (“Wilson”), an owner of Xtreme, on

      the project. Demolition took approximately two weeks, and on or about the

      third day, Xtreme removed the furnace with a claw or crane and placed it in a

      cleared-out location that was at least 100 feet from any other objects.

      According to Xtreme, it cut out and lowered the entire Furnace Assembly,

      including the firebox, and set it aside. According to Storz, Xtreme saved only

      the A/C ductwork portion, which is what Fire Marshal Dean had pointed out

      to him on March 29. Tr. Vol. 3 at 22; Def’t’s Ex. 9; Tr. Vol. 8 at 200. Using a

      pallet and a forklift device, Storz moved the saved furnace remains to the

      nearby Aqua warehouse for storage. According to Aqua, the saved furnace

      remains were untouched for six to eight months, until they were examined by

      Aqua’s experts in the fall of 2010. Tr. Vol. 3 at 2-7.


[9]   On April 19, 2010, Sullivan traveled from Florida to Wolcott, Indiana to view

      the premises and meet with Chief Burns. Chief Burns advised Sullivan that

      NIPSCO’s supply of electricity may have played a part in causing the fire.

      After talking to Chief Burns and a local electrician about NIPSCO having

      electrical surges on the night in question, Sullivan phoned NIPSCO’s claims

      Court of Appeals of Indiana | Opinion 91A04-1707-PL-1653 | April 30, 2018   Page 6 of 28
       division on or around April 22, 2010, spoke to claims adjuster Cindy Jenkins

       (“Jenkins”), and made a claim.


[10]   Jenkins took notes of her conversation with Sullivan, and her “Adjuster

       Comments” reflect that Sullivan told her that: (1) he had been told by the fire

       chief and an electrician that NIPSCO had experienced “brownouts” in Wolcott

       and surrounding communities on the night in question; (2) the fire started in or

       at a “heater”; (3) the building had been torn down and all that remained was

       the slab; (4) the “heater” had been saved, and NIPSCO could view it by calling

       Phil Sullivan, and Sullivan gave Phil’s number to Jenkins. Appellant’s App. Vol.

       3 at 181, 184. Jenkins sent a follow-up email to Sullivan, stating, “NIPSCO

       requests that you preserve and maintain any and all equipment, wiring and

       other facilities from the subject building.” Id. Jenkins also stated in her email

       to Sullivan, “As we discussed, since the building has been torn down, NIPSCO

       would like to view the heater and any other remaining equipment or wiring

       from the building. They or someone on their behalf will be contacting Mr.

       [Phil] Sullivan to make these arrangements.” Id. at 185. NIPSCO did not

       thereafter contact Aqua to arrange to see the saved furnace.


[11]   Several months later, in August 2010, Aqua and Joki Leasing filed a Complaint

       against NIPSCO and Nisource, Inc., a holding company in the business of

       distributing electrical utility service in White County, Indiana (together,




       Court of Appeals of Indiana | Opinion 91A04-1707-PL-1653 | April 30, 2018   Page 7 of 28
“Defendants”).4 Appellant’s App. Vol. 2 at 27-36. Plaintiffs asserted claims for

negligence, strict liability, res ipsa loquitur, and breach of implied warranty. Id.

Among other things, Plaintiffs asserted that Defendants were negligent in the

following respects:


        a. Defendants improperly installed, serviced, and maintained the
        utility service and its various providing implements over which
        the Defendants maintained exclusive ownership and control;


        b. Defendants failed to conduct proper inspections of its electrical
        service implements, wiring and equipment and failed to discover
        the defective condition of their delivery of electricity to Joki
        Leasing and Aqua Environmental;


        c. Defendants had prior notice of and failed to conduct proper
        maintenance and/or to repair their transformers and/or other
        equipment so that their electricity product could safely be
        delivered to Joki Leasing and Aqua Environmental.


Id. at 29. Plaintiffs alleged that “[b]y reason of the defective condition of the

electrical delivery system, there was an electrical fire originating in the electrical

furnace motor and/or other equipment at the Plaintiffs’ property, which

resulted in electrical arcing, the generation of excessive heat, and which ignited

fire in Plaintiffs’ building and property[.]” Id. at 29-30, 31-32. In their

Complaint, Plaintiffs averred that “The furnace where the fire originated . . .




4
  In November 2010, pursuant to the parties’ stipulation, Nisource, Inc. was dismissed without prejudice
from the action. Appellant’s App. Vol. 2 at 4.

Court of Appeals of Indiana | Opinion 91A04-1707-PL-1653 | April 30, 2018                       Page 8 of 28
       was in good working order and condition, and contained no defect therein prior

       to or on the night of the fire.” Id. at 33. NIPSCO filed its Answer and denied

       all liability for the fire.


[12]   Discovery began and continued for years. In August 2014, NIPSCO took

       Sullivan’s deposition, during which he made statements indicating that, after

       conversations with Aqua’s experts and his attorney, he learned that what was

       salvaged during demolition “wasn’t really the right part to keep” or “the most

       useful part,” agreeing that “the wrong part was kept.” Id. at 48-49, 73, 75.

       NIPSCO made various requests for production of documents with regard to the

       furnace, and, in January 2015, Aqua advised that it had no records in its

       possession regarding the furnace in question, having been destroyed in the fire.

       Id. at 158. In early April 2015, almost five years after the fire, experts for

       NIPSCO examined, for the first time, the stored furnace remains and

       determined that Plaintiffs did not have the entire Furnace Assembly and that

       the “firebox” portion was missing. About two weeks later, on April 15, 2015,

       NIPSCO filed a Motion for Default Judgment Against Plaintiffs for Spoliation

       of Evidence (“Motion for Default Judgment”). Id. at 47-61.


[13]   NIPSCO’s Motion for Default Judgment asserted,


               This entire case involves what caused the fire in Plaintiffs’
               facility. Plaintiffs assert that NIPSCO’S negligence caused the
               fire. However, they have destroyed the very evidence essential to
               investigating and testing that theory. As such, that issue cannot
               be resolved within a reasonable degree of scientific certainty - - by
               either Plaintiffs or NIPSCO.

       Court of Appeals of Indiana | Opinion 91A04-1707-PL-1653 | April 30, 2018   Page 9 of 28
       Id. at 55. NIPSCO also stated, “Plaintiffs claim[] to have no documents in their

       possession related to the subject furnace.” Id. at 50. NIPSCO maintained that

       Plaintiffs’ spoliation of evidence makes it impossible to determine the origin

       and cause of the fire and further prevents NIPSCO from being able to defend

       itself in this case or assert any non-party defenses against, for example, the

       manufacturer of the furnace or others. Citing to discovery responses,

       deposition excerpts, and affidavit testimony, including that of experts, NIPSCO

       argued, “[A]ll of the experts in this case are in agreement that the origin and

       cause of the fire cannot be determined within any reasonable degree of

       engineering and/or scientific certainty - - i.e., any opinion other than

       ‘undetermined cause’ would be speculation.” Id. at 60. Therefore, NIPSCO

       argued, “Plaintiffs’ spoliation warrants a terminating sanction - - i.e., default

       judgment.” Id.


[14]   Plaintiffs filed a response, asserting that Plaintiffs did not spoliate evidence and

       “in fact the Plaintiffs made efforts to preserve all of the furnace with its related

       components that were identifiable after the intense fire.” Appellant’s App. Vol. 3

       at 7. Plaintiffs opposed NIPSCO’s suggestion that, without the entire furnace,

       Plaintiffs cannot prove their case. In support, Plaintiffs relied on National Fire

       Protection Association (“NFPA”) 921, Guide for Fire and Explosion

       Investigations. NFPA 921 calls for “developing a hypothesis using inductive




       Court of Appeals of Indiana | Opinion 91A04-1707-PL-1653 | April 30, 2018   Page 10 of 28
       reasoning and after analyzing the available data.”5 Id. at 8 (citing to 2011

       NFPA 921 4.3.1, et seq.). Plaintiffs argued, “[T]he investigator uses the

       scientific method for data gathering, hypothesis development, and hypothesis

       testing regarding the consideration of potential ignition sequences[,]” noting

       that, under NFPA 921, “[I]n the instance in which the investigator fails to

       identify the ignition source, the fire need not always be classified as

       ‘undetermined.’” Id. at 10-11.


[15]   In opposing the Motion for Default Judgment, Plaintiffs asserted that their

       retained experts, who examined the retained furnace in November 2010,

       followed the dictates of NFPA 921 in giving their expert opinions that (1) the

       origin of the fire was in the area of the furnace located in the ceiling of the

       building, (2) NIPSCO’s electrical distribution system was experiencing voltage

       disturbances due to a failing transformer in a substation, and electronic

       components and electric motors within the gas furnace were susceptible to

       damage and failure, and (3) “[d]amage to electrical components which is

       sufficient to cause failure within the furnace is considered a competent ignition

       source.” Id. at 12. Lastly, Plaintiffs argued that, if the trial court were to find




       5
         NFPA 921 states, “A fire or explosion investigation may include all or some of the following tasks: a scene
       inspection or a review of previous scene documentation done by others; scene documentation through
       photography and diagraming; evidence recognition, documentation, and preservation; witness interviews;
       review analysis of the investigations of others; and identification and collection of data from other
       appropriate sources.” Appellant’s App. Vol. 3 at 9 (citing 2011 NFPA 921, 4.4.3.2).

       Court of Appeals of Indiana | Opinion 91A04-1707-PL-1653 | April 30, 2018                       Page 11 of 28
       that Aqua inadvertently destroyed evidence, lesser sanctions than default would

       be appropriate.


[16]   In January 2017, the trial court held a full-day evidentiary hearing on

       NIPSCO’s Motion for Default Judgment. NIPSCO presented the testimony of

       (1) Fire Marshal Dean, (2) Wilson, owner of Xtreme, and (3) NIPSCO’s expert

       Dr. John Martens (“Martens”), who was employed as a principal engineer at

       Exponent’s Electrical Engineer and Computer Science practice. Fire Marshal

       Dean, who had been in the field of fire investigations for approximately forty

       years, stated that when conducting a fire investigation, the specific practice that

       is followed is NFPA 921, which he characterized as a standard guide for fire

       investigators. With regard to the Aqua premises, Fire Marshal Dean

       determined that the furnace area was the likely origin of the fire, and the

       furnace was “a possible cause.” Tr. Vol. 2 at 27-29. Fire Marshal Dean stated,

       “I always tell the homeowner or business owner that this is a possible cause,

       you may want to save it for your insurance company or other entities,” id. at

       31, and, in this case, he so informed Storz, telling Storz that he believed the fire

       started in the furnace area and that the furnace was a possible cause of the fire

       and needed to be preserved. Id. at 30-35, 37. He recalled that, when he was

       telling Storz to save the furnace, they were standing outside of the building, and

       he was pointing to the ceiling area inside the building through a hole in the wall

       and through possible haze and smoky conditions. Id. 37-44, 56. Fire Marshal

       Dean confirmed that without the entire furnace, “the actual cause and origin”

       of the fire, or the “actual ignition source,” could not be determined. Id. at 35,


       Court of Appeals of Indiana | Opinion 91A04-1707-PL-1653 | April 30, 2018   Page 12 of 28
       86, 90. When asked if NIPSCO was prejudiced because the entire furnace was

       not saved, Fire Marshal Dean responded, “I don’t know if they’d be prejudiced.

       All the evidence is not there.” Id. at 35.


[17]   On cross-examination, Fire Marshal Dean conceded that he did not know

       whether anyone purposely destroyed evidence, noting “I was not there during

       deconstruction.” Id. He also agreed that it was “possible” that the entire

       furnace broke apart as it was pulled from the roof and that only a portion of it

       was kept. Id. at 50. Fire Marshal Dean recalled that NIPSCO was contacted

       and asked to come to the scene on March 29, but did not do so. He stated that

       he had wanted NIPSCO to come to the premises at that time so that he could

       ask them about any power surge, stating that pursuant to NFPA 921 any power

       surge would be relevant, explaining, “That would help me to determine the

       cause of the fire. If you have a power surge, it may have had surge of power in

       that structure.” Id. at 58. He also testified that wiring from the substation to

       the Aqua property, the insides of the Aqua on-site transformer box, the Aqua

       electrical meter boxes, gas transfer valves, gas regulators, and gas meters, were

       all relevant to the investigation. Id. at 66-73. When asked whether the cause of

       the Aqua fire could be established without the firebox, Fire Marshal Dean

       replied, “I don’t think it can be established because part of the evidence is gone.

       The main part of the evidence is gone,” id. at 66, but he also acknowledged that

       it is possible to determine cause and origin without the exact ignition source.

       Id. at 92.




       Court of Appeals of Indiana | Opinion 91A04-1707-PL-1653 | April 30, 2018   Page 13 of 28
[18]   Wilson, owner of Xtreme, testified that, at the start of the project, Phil met him

       at the premises and walked around outside and inside the building “and pointed

       out the furnace and the duct work.” Id. at 99. Wilson stated that, on several

       occasions during demolition, Phil told him that it was important to save the

       furnace and the ductwork. Id. at 98. Wilson also said that Storz and Sullivan

       were present daily. Id. at 103-04, 249. When Wilson was shown the picture

       taken by Fire Marshal Dean (of the entire Furnace Assembly), Wilson testified

       that the picture depicted what Phil had instructed him to save. Id. at 99-100.

       Wilson testified that he personally observed that the entire Furnace Assembly,

       as depicted in Fire Marshal Dean’s picture, was recovered. Id. at 106-07.

       Wilson described that Xtreme worked its way carefully toward the furnace and

       that it was lowered to the floor in a controlled fashion, and the furnace was in

       at least two pieces. Id. at 108. He recalled that the furnace firebox part was

       sitting on top of the ductwork. Id. at 112. He said Phil and Storz were present

       and observed what was recovered by Xtreme. Wilson testified to watching

       Storz use a forklift to move the two pieces of the furnace that Xtreme had

       recovered to a building. Id. 111, 115. Counsel for NIPSCO showed Wilson the

       picture of what Aqua still had in its possession (which was only the ductwork)

       and asked Wilson:


               Q: So, what you see in that picture is not everything that you
               pulled out of the building and put on the side?


               A No, it’s not.



       Court of Appeals of Indiana | Opinion 91A04-1707-PL-1653 | April 30, 2018   Page 14 of 28
       Id. at 109.


[19]   Next to testify was NIPSCO’s expert, Martens, whose area of expertise is in

       systems and controls and failure analysis of systems and controls. With regard

       to the Aqua fire, he examined the portion of the furnace that remained, and he

       followed NFPA 921, which includes documenting the scene, collecting the

       evidence, defining the problem, gathering the data, analyzing the data,

       developing hypotheses, testing those hypotheses, and repeating the process.

       Martens was asked for his opinion as to the origin and cause of the fire, based

       upon his review of the records and analysis of the only remaining artifacts of

       the fire, and he replied, “The conclusion I came to was undetermined.” Id. at

       155. He stated that because of the failure to save the furnace, there would be no

       way to correlate the fire with NIPSCO’s supply of electricity, or with any other

       possible cause and the ignition sequence could be not determined. Id. at 159,

       161-62. He testified, that without the entire Furnace Assembly, it is impossible

       to know if the internal components were designed correctly, or whether the

       furnace was installed correctly or properly maintained. Id. at 187-88. In

       Martens’s opinion, the origin and cause of the fire cannot be determined with

       any reasonable degree of engineering and/or scientific certainty. Id. at 160-61.


[20]   Martens was asked whether he had any opinions as to whether or not that

       furnace would have helped the Plaintiffs or the Defendant in this case, and he

       replied:


               A: Because I’m not able to evaluate it, we can’t say anything
               about it. We don’t know what safeguards were in it, we don’t
       Court of Appeals of Indiana | Opinion 91A04-1707-PL-1653 | April 30, 2018   Page 15 of 28
                know whether or not they were maintained properly, we don’t
                know if they were designed properly, if they were functioning.
                Unfortunately, that’s the issue that we’ve had in this project. We
                don’t know enough about what we don’t even know.


       Id. at 174-75. Martens conceded that, under NFPA 921, the failure to

       determine the ignition source of a fire does not, in every case, automatically

       require the fire investigator to rule the fire undetermined. Id. at 182-83. He also

       acknowledged that evidence of voltage surges, gas and electric meters,

       transformer box, electrical conductors downstream, and the furnace were all

       evidence relevant to establish a cause and origin of the fire. Id. at 185-92.


[21]   Aqua presented the testimony of Storz, who recalled power surges occurring as

       he was trying to watch basketball games, stating that “the lights would get real

       bright and they would get real dim” for about forty-five minutes before the fire.6

       Id. at 209. After Aqua employee Kantor contacted him, Storz called 911 and

       drove to the Aqua building, and he saw that “the furnace was glowing” in the

       ceiling. Id. at 211. Storz testified that on the morning after the fire, while

       standing with Fire Marshal Dean thirty feet outside of the building, Fire

       Marshal Dean pointed through a hole in the wall of the building to the furnace

       area and told Storz that it should be preserved. Id. at 240. According to Storz,




       6
         In addition to Storz, Aqua also called as a witness NIPSCO employee David Prather, who was a supervisor
       of two NIPSCO employees, an electric lineman and a gas serviceman, who came to the premises at the time
       of the fire to shut off electric service and gas service. Prather also testified that the gas and electric meters at
       the premises were pulled at some point. He was not aware of any photographs that had been taken of the
       premises, meters, or Aqua’s transformer box.

       Court of Appeals of Indiana | Opinion 91A04-1707-PL-1653 | April 30, 2018                             Page 16 of 28
       he could not see the firebox portion of the furnace from his view. Id. at 220-26,

       242; Tr. Vol. 4 at 158. On cross-examination, Storz explained that he never said

       anything to Fire Marshal Dean such as “I can’t really see what you’re talking

       about” or otherwise asked Fire Marshal Dean to further explain what he meant

       should be preserved, because “I knew what the furnace was” and “I was

       exposed to it regularly,” having had experience with changing the filters in it.

       Tr. Vol. 3 at 15-16.


[22]   Storz stated that he told Wilson of Xtreme to “save the entire furnace” and that

       he had pointed it out to Wilson in the same way that Fire Marshal Dean had

       pointed it out to him, from the same angle and the same hole in the wall. Tr.

       Vol. 2 at 245. Storz stated that he did not recall going into or walking through

       the building with Wilson and that, if Phil had done so, he was not aware of it.

       Id. Storz stated that, through the demolition process, he reminded Wilson

       repeatedly to make sure to keep the furnace. Id. at 250. Storz recalled that on

       about the third day of demolition, Xtreme removed the furnace. Storz

       described that he was doing other Aqua work when Wilson came up to him and

       said, “There’s your furnace over there,” pointing to an area by the side of the

       building near the dumpster. Tr. Vol. 3 at 2. Storz stated that he did not observe

       it being pulled from the building. Id. at 3. Storz stated that the only piece that

       was saved and set aside on the ground by the dumpster is what is depicted in

       this picture:




       Court of Appeals of Indiana | Opinion 91A04-1707-PL-1653 | April 30, 2018   Page 17 of 28
       Id. at 22; Ex. Vol. 8 at 200. Storz testified that he believed what he saw was the

       “whole furnace,” and he took it by pallet and forklift to a pole barn, where it

       stayed for five or six years. Tr. Vol. 3 at 6-7, 11. He stated that at no time

       during those years did he remove or move anything. Storz stated that Aqua did

       not know that anything was missing until NIPSCO experts came to examine

       the remains, in April 2015, about five years after the fire. Id. at 8, 11.


[23]   In addition to witness testimony, the parties submitted deposition and other

       documentary evidence for the trial court’s consideration, and the trial court

       took NIPSCO’s Motion for Default Judgment under advisement. The parties

       each submitted proposed findings of fact and conclusions of law, and, on

       March 31, 2017, the trial court entered its Order on Defendant’s Motion to

       Strike and Motion for Default Judgment for Spoliation of Evidence (“the

       Order”), denying NIPSCO’s Motion for Default Judgment. Appellant’s App.

       Vol. 2 at 17-26. The Order determined, among other things, that (1) Plaintiffs

       had a duty “to preserve the furnace,” (2) the duty arose on April 22, 2010

       “when Sullivan initiated the claim process,” and (3) the “furnace” saved by the

       Plaintiff[s] did not contain certain parts that could be examined by experts to

       Court of Appeals of Indiana | Opinion 91A04-1707-PL-1653 | April 30, 2018    Page 18 of 28
       possibly determine the origin and cause of the fire. Id. at 23-24. The trial

       court’s findings noted that (1) no pictures were produced by either party of the

       furnace when Xtreme removed it and placed it in the side area or when Storz

       moved the furnace to the pole barn, and (2) April 1, 2015, almost five years

       after the fire, was the first time that the “furnace” was inspected by NIPSCO.

       Id. at 20-21.


[24]   The trial court’s conclusions included the following:


               Conclusion 17. Based upon the evidence presented, it is []
               reasonable to consider that the evidence could have been
               spoliated by Xtreme Contractors, during the demolition process
               and the excavating of the furnace from the damaged building by
               the use of their heavy equipment.


               Conclusion 22: Based upon the evidence presented, the Court
               cannot conclude that the Defendant proved that the Plaintiffs
               breached their duty to preserve evidence, when back in April of
               2010, every indication suggested that they had done so, since the
               Court is not convinced that what Xtreme Contractors identified
               as being the furnace, was any different from what Mike Storz
               identified as being the furnace that he moved into the pole barn.


               Conclusion 24: It would have been helpful, if the [D]efendant
               had had employees or others at its direction come to the fire
               scene when [Fire Marshal] Dean conducted his fire inspection, or
               when the furnace was taken down by Xtreme Contractors, or
               within a short period of time after the furnace was taken down,
               rather than some five years later when the furnace was examined
               by its experts. The Defendant is an electric and gas company.
               Surely the Defendant would have had employees available who
               could have determined at that time whether all of the salvageable
               parts of the furnace were either there or not there.
       Court of Appeals of Indiana | Opinion 91A04-1707-PL-1653 | April 30, 2018   Page 19 of 28
       Id. at 24-25. The trial court denied NIPSCO’s Motion for Default Judgment.

       Id. at 26. NIPSCO now appeals.7


                                         Discussion and Decision
[25]   NIPSCO asserts that Aqua spoliated evidence, namely, the furnace, which

       prevented NIPSCO from investigating and, ultimately, defending itself against

       Aqua’s claims, and, therefore, the trial court should have granted its Motion for

       Default Judgment. “Spoliation is a particular discovery abuse that involves the

       intentional or negligent destruction, mutilation, alteration, or concealment of

       physical evidence.” Popovich v. Ind. Dep’t of State Revenue, 17 N.E.3d 405, 410

       (Ind. Tax Ct. 2014). We vest trial courts with wide discretion in dealing with

       discovery matters and will reverse a trial court’s decision regarding discovery

       only for an abuse of discretion. WESCO Distribs., Inc. v. ArcelorMittal Ind. Harbor

       LLC, 23 N.E.3d 682, 703 (Ind. Ct. App. 2014), trans. dismissed. We will find an

       abuse of discretion only if it is clearly against the logic and circumstances before

       the court, or when the trial court has misinterpreted the law. Prime Mortg. USA,

       Inc. v. Nichols, 885 N.E.2d 628, 648-49 (Ind. Ct. App. 2008). This court has

       recognized, “‘Although a default judgment plays an important role in the




       7
         In May 2017, NIPSCO filed a Motion for Certification of the Order, a hearing was held, and in July 2017,
       the trial court entered an order certifying the Order for interlocutory appeal. Appellant’s App. Vol. 3 at 219-20.
       In its certification order, the trial court indicated the issues to be addressed in the appeal are “(1) whether or
       not the Plaintiffs spoliated evidence, specifically the furnace, which they had under their control following
       the fire; and (2) whether a party can avoid a finding of spoliation by delegating a duty to preserve evidence to
       a third party.” Id.



       Court of Appeals of Indiana | Opinion 91A04-1707-PL-1653 | April 30, 2018                           Page 20 of 28
       maintenance of an orderly, efficient judicial system as a weapon for enforcing

       compliance with the rules of procedure and for facilitating the speedy

       determination of litigation, in Indiana there is a marked judicial deference for

       deciding disputes on their merits and for giving parties their day in court[.]’” Id.

       (quoting Charnas v. Estate of Loizos, 822 N.E.2d 181, 185 (Ind. Ct. App. 2005));

       see also Shirey v. Flenar, 89 N.E.3d 1102, 1111 (Ind. Ct. App. 2017) (reversing

       trial court’s grant of summary judgment to doctor on patient’s spoliation claim

       against him for failing to preserve her medical records, noting “our general

       preference for letting even marginal cases proceed to trial”).


[26]   A party raising a claim of spoliation must prove that (1) there was a duty to

       preserve the evidence, and (2) the alleged spoliator either negligently or

       intentionally destroyed, mutilated, altered, or concealed the evidence. Popovich,

       17 N.E.3d at 410 (citing Glotzbach v. Froman, 854 N.E.2d 337, 338-39 (Ind.

       2006) for the proposition that the duty to preserve evidence may be assumed

       voluntarily or imposed by statute, regulation, contract, or certain other

       circumstances). In this case, the trial court found that Plaintiffs “had a duty to

       preserve the furnace” and that it arose when Sullivan spoke to NIPSCO claims

       adjuster Jenkins in April 2010, which began the claims process, and she

       specifically told Sullivan to preserve the furnace and wiring. Appellant’s App.

       Vol. 2 at 24. We agree with the trial court that Aqua had a duty to preserve the

       furnace, in its entirety, and, on appeal, Aqua does not appear to dispute that it

       had a duty to preserve it. Appellees’ Br. at 37-38 (stating that “[t]rial court




       Court of Appeals of Indiana | Opinion 91A04-1707-PL-1653 | April 30, 2018   Page 21 of 28
       correctly determined that the duty to save the furnace arose when [] Sullivan

       telephoned his claim in to NIPSCO”).


[27]   We disagree, however, with the trial court’s determination that the duty arose

       when Sullivan spoke to NIPSCO adjuster Jenkins, on April 22, several weeks

       after the fire. Instead, we find that the duty arose at or near the time of the fire,

       on March 28 or 29, 2010, when Chief Burns told Storz that he suspected the fire

       originated in the furnace area and when Fire Marshal Dean pointed out the

       furnace to Storz and told him that Aqua needed to preserve it. We find that, at

       that time, Plaintiffs knew, or at the very least, should have known, that

       litigation was possible, if not probable. Indeed, the timeline of events indicates

       that Aqua was aware of the need, if not its duty, to preserve the furnace because

       Storz and Phil repeatedly instructed Xtreme during the demolition process to

       preserve the entire furnace.8




       8
         NIPSCO observes that the trial court, in reaching its decision to deny NIPSCO’s Motion for Default
       Judgment, relied in part on the finding that the evidence could have been spoliated by Xtreme, as opposed to
       Aqua. Appellant’s App. Vol. 2 at 24-25. NIPSCO asserts that Aqua’s duty to preserve should be considered a
       non-delegable duty, arguing, “[R]egardless of whether it was Xtreme’s actions or those of Plaintiffs, the fact is
       [that] the entire Furnace Assembly existed following the fire, as confirmed by Fire Marshal Dean’s
       photographs, and it was not preserved by Plaintiffs. It was either Plaintiffs’ own conduct or that of Xtreme
       that caused the spoliation of crucial evidence. In either instance, Plaintiffs bear the responsibility for this
       spoliation of evidence.” Appellant’s Br. at 24-26 (citing Himes v. Woodings-Verona Tool Works, Inc., 565 N.E.2d
       469 (Minn. Ct. App. 1997); Patton v. Newmar Corp., 538 N.W.2d 116, 119 (Minn. 1995); Trull v. Volkswagen of
       Am., Inc., 187 F.3d 88, 91 (1st Cir. 1999)). We agree that, even if it was Xtreme that failed to save all the
       furnace parts, Aqua may not avoid its duty to preserve the furnace. Rather, if Aqua believes that it was
       harmed by Xtreme’s spoliation of the evidence, its remedy would be an independent cause of action for third-
       party spoliation of evidence against Xtreme. See Shirey v. Flenar, 89 N.E.3d 1102, 1110-11 (Ind. Ct. App.
       2017) (discussing car accident plaintiff’s third party spoliation claim against her physician for his failure to
       preserve her medical records, which she needed to substantiate her personal injury claim related to the car
       accident); Thompson ex rel. Thompson v. Owensby, 704 N.E.2d 134, 136 (Ind. Ct. App. 1998) (dog bite plaintiffs

       Court of Appeals of Indiana | Opinion 91A04-1707-PL-1653 | April 30, 2018                          Page 22 of 28
[28]   Having found that Aqua had a duty to preserve the furnace, the next inquiry is

       whether Aqua “either negligently or intentionally destroyed, mutilated, altered,

       or concealed the evidence.” Popovich, 17 N.E.3d at 410. There is no dispute

       that part of the Furnace Assembly, including the “firebox,” is no longer in

       existence. Aqua maintains that it did not spoliate evidence because (1) it saved

       exactly what Xtreme had recovered from the building, (2) Storz believed that

       what he moved to storage was exactly the same as what Fire Marshal Dean had

       pointed out to him, and (3) Aqua did not know that any part of the Furnace

       Assembly was missing, until NIPSCO attorneys came to examine the remains

       approximately five years after the fire. Tr. Vol. 3 at 8, 11. Aqua argues, “[T]he

       evidence is clear that both Aqua and Xtreme made all reasonable efforts to save

       the entire furnace” and, therefore, “NIPSCO failed to show that either Aqua or

       Xtreme intentionally destroyed or discarded the furnace components.”

       Appellees’ Br. at 36. The trial court agreed and determined that there is no

       evidence that Aqua “intentionally destroyed evidence” or “intentionally failed

       to save evidence.” Appellant’s App. Vol. 2 at 25. We, too, find that the record

       does not support a finding that that Aqua intentionally spoliated evidence;

       however, the inquiry does not end there.




       had claim for spoliation of evidence against liability insurer of dog owners’ landlord for the insurer’s failure
       to preserve dog-restraining cable that it took possession of during investigation), trans. denied.



       Court of Appeals of Indiana | Opinion 91A04-1707-PL-1653 | April 30, 2018                           Page 23 of 28
[29]   In the Order denying NIPSCO’s Motion for Default Judgment, the trial court

       acknowledged that Indiana recognizes negligent spoliation of evidence, id. at

       23-24, but it did not expressly make any finding about whether negligent

       spoliation occurred on the facts of this case. Upon review, we find that it did.

       That is, as discussed above, Aqua had a duty to preserve the entire furnace, but,

       as Aqua concedes, “apparently inadvertently, some of the furnace components

       were not saved.” Appellees’ Br. at 36. Stated differently, Aqua negligently

       destroyed or failed to save – that is, spoliated – evidence relevant to its lawsuit.


[30]   Our Supreme Court has recognized that “[t]he intentional or negligent

       destruction or spoliation of evidence cannot be condoned and threatens the very

       integrity of our judicial system.” Gribben v. Wal-Mart Stores, Inc., 824 N.E.2d

       349, 354 (Ind. 2005). However, a finding of spoliation alone does not

       necessarily require the imposition of sanctions. Popovich, 17 N.E.3d at 410

       (citing Howard Reg’l Health Sys. v. Gordon, 952 N.E.2d 182, 189-90 (Ind. 2011)).

       Rather, a trial court has broad discretion to redress spoliation of evidence; its

       power to sanction spoliation is derived from its broad and inherent

       discretionary powers to issue evidentiary rulings and to manage the orderly and

       expeditious disposition of cases. Id. Indiana Trial Rule 37(B) also authorizes

       trial courts to respond to discovery violations with such sanctions “as are just,”

       which may include, among others, ordering that designated facts be taken as

       established, prohibiting the introduction of evidence, dismissal of all or any part

       of an action, rendering a judgment by default against a disobedient party, and




       Court of Appeals of Indiana | Opinion 91A04-1707-PL-1653 | April 30, 2018   Page 24 of 28
       payment of reasonable expenses including attorney fees. 9 Gribben, 824 N.E.2d

       at 351. Additionally, if spoliation by a party to a lawsuit is proved, rules of

       evidence permit the jury to infer that the missing evidence was unfavorable to

       that party. Glotzbach, 854 N.E.2d at 338.


[31]   When deciding whether to sanction a party for the spoliation of evidence,

       courts consider two primary factors: (1) the degree of culpability of the party

       who lost or destroyed the evidence; and (2) the degree of actual prejudice to the

       other party. Popovich, 17 N.E.3d at 410; see also WESCO Distribs., Inc., 23

       N.E.3d at 703 (trial court’s response to the loss of evidence depends on both the

       degree of culpability and the extent of prejudice). Culpability can range along a

       continuum, from destruction intended to make evidence unavailable in

       litigation to inadvertent loss of information for reasons unrelated to the

       litigation. Howard Reg’l Health Sys., 952 N.E.2d at 189 (quoting Rimkus

       Consulting Grp., Inc. v. Cammarata, 688 F.Supp.2d 598, 613 (S.D. Tex. 2010)).

       Prejudice likewise can range along a continuum, from an inability to prove

       claims or defenses to little or no impact on the presentation of proof. Id. “[I]f

       there is an inadvertent loss of evidence but severe prejudice to the opposing

       party, that [] will influence the appropriate response, recognizing that sanctions

       (as opposed to other remedial steps) require some degree of culpability.” Id. at

       189-90.




       9
         The destruction or concealment of evidence may be prosecuted as a felony for obstruction of justice. Kelley
       v. Patel, 953 N.E.2d 505, 509 n.6 (Ind. Ct. App. 2011) (citing Ind. Code § 35-44-3-4).

       Court of Appeals of Indiana | Opinion 91A04-1707-PL-1653 | April 30, 2018                       Page 25 of 28
[32]   Here, as to culpability, NIPSCO argues that the entire Furnace Assembly

       survived the fire, as captured by Fire Marshal Dean’s picture on March 29, and

       “The fact that the Plaintiffs had possession and control of the Furnace

       [Assembly] and then allowed the destruction of that evidence demonstrates

       culpability on Plaintiffs’ part.” Reply Br. at 10. Aqua maintains, however, that

       what was saved by Xtreme and what Storz moved into a pole barn for storage is

       exactly the same as what was pointed out to Storz by Fire Marshal Dean as

       they stood outside the building on March 29. Aqua further observes that

       NIPSCO had plenty of time and opportunities to examine the wreckage and to

       conduct any tests and examinations its representatives wished to conduct, but

       that it waited five years to do so. Jenkins’s notes following her April 22, 2010,

       conversation with Sullivan reflect that she told Sullivan, “NIPSCO would like

       to view the heater and any remaining equipment or wiring from the building.

       They or someone on their behalf will be contacting Mr. [Phil] Sullivan to make

       these arrangements.” Appellant’s App. Vol. 3 at 185. However, NIPSCO’s

       experts did not come to view the salvaged furnace part until 2015.


[33]   As to the other prong of the balancing inquiry, resulting prejudice, NIPSCO

       contends that it was severely prejudiced by the failure to preserve portions of

       the furnace, asserting that Plaintiffs will testify that there were no problems with

       the furnace and that it was properly installed and maintained, but NIPSCO has

       no way to investigate or refute this assertion, including pursuing any non-party

       claims, thus impeding its ability to defend itself. Reply Br. at 15. NIPSCO also

       maintains that the cause of the fire can never really be determined without the


       Court of Appeals of Indiana | Opinion 91A04-1707-PL-1653 | April 30, 2018   Page 26 of 28
       entire furnace. NIPSCO refers to the testimony of Fire Marshal Dean, who

       agreed that without the firebox part of the furnace, the “ignition sequence” and

       cause of the fire cannot be established. Tr. Vol. 2 at 66, 86. NIPSCO expert

       Martens similarly testified that the cause of the fire cannot be determined

       without the full furnace, stating, “We don’t know if the control system has low

       voltage detection, we don’t know if it has a flame roll-off sensor, we don’t know

       if it has a high temperature sensor, we don’t know if it has a combustion air

       switch. We don’t know if any of those were designed correctly. We don’t

       know if they were installed correctly or maintained. I mean, these are all

       problems we have.” Id. at 187.


[34]   Aqua asserts that NIPSCO is not prejudiced by the missing evidence “any more

       than Aqua is,” and, moreover, “no party is required to preserve evidence

       beyond reasonable limits.” Appellees’ Br. at 24. Furthermore, Aqua argues, Fire

       Marshal Dean stated that, pursuant to NFPA 921, it is possible to determine the

       cause and origin of a fire without having the exact ignition sequence. Tr. Vol. 2

       at 91-92.


[35]   We find that the culpability versus prejudice balancing act, namely, the

       prejudice to the non-spoliating party versus the culpability of the spoliating

       party, is best left to the trial court. WESCO Distribs., Inc, 23 N.E.3d at 702

       (recognizing that determination of appropriate sanction for spoliation is left to

       trial court’s discretion). And as we have observed, “[A] variety of spoliation

       remedies are available to a party to litigation, such as ‘potent’ discovery

       sanctions and an inference that the spoliated evidence was unfavorable to the

       Court of Appeals of Indiana | Opinion 91A04-1707-PL-1653 | April 30, 2018   Page 27 of 28
       party responsible.” Shirey, 89 N.E.3d at 1007. We affirm the trial court’s

       determination that Aqua did not intentionally spoliate evidence, but remand

       with instructions to the trial court to determine the appropriate remedy, if any,

       for Aqua’s negligent spoliation of evidence.


[36]   Affirmed and remanded.


[37]   Bailey, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Opinion 91A04-1707-PL-1653 | April 30, 2018   Page 28 of 28